CASE £:19-6V-88648:PKE BecuMehtS? Filed 3/27/24 Page t of 2

EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL up

RICHARD D. EMERY
ANDREW G. CELL, JR.

MATTHEW D. BRINCKERHOFF

JONATHAN 8S. ABADY
EARL S. WARD

ILANN M. MAAZEL
HAL R. LIEBERMAN
DANIEL J. KORNSTEIN
©. ANDREW F. WILSON

DIANE L. HOUK
ATTORNEYS AT LAW

600 FIFTH AVENUE AT ROCKEFELLER CENTER
10™ FLOOR
New York, NEW YORK £10020

EMMA L, FREEMAN
DAVID BERMAN
HARVEY PRAGER
SCOUT KATOVICH
MARISSA BENAVEDES
NICK BOURLAND
ANDREW K., JONDAHL

‘TEL: (212) 763-5006
FAX: (212) 763-5001
www.ecbawm.com

KATHERINE ROSENFELD ANANDA BURRA
DEBRA L. GREENBERGER MAX SELVER
ZOE SALZMAN YVIVAKE PRASAD
SAM SHAPIRO Nosez R. LEON
[Te
Match 17, 2021 (3 ea
, x Av: D
Via ECF

Honorable P. Kevin Castel
United States District Judge
United States Courthouse

500 Pearl Street, Courtroom 11D
New York, NY 10007

 

Dame Products vy. The Metropolitan Transportation Authority, et al.,
Case No. 19 Civ. 05649 (PKC)

Re:

Your Honor:

We represent Plaintiff Dame Products in the above-captioned matter. ‘We write
jointly with counsel for Defendants to respectfully request an extension of time from March 19,
2021 to April 9, 2021 for the parties to file pre-motion letters in anticipation of moving for
summary judgment,/No previous request for an extension of this deadline has been made. The
next Court conférence is scheduled for March 24, 2021.

The parties request an extension to allow them to focus on meaningful and
ongoing settlement discussions. The parties are in the midst of exchanging settlement proposals
and counter-proposals, which has proven to be a time consuming process. Rather than devote
time and expense to laying out their summary judgment positions at this point, the parties believe
it would be more productive for them to focus on their settlement conversations to determine
whether this matter can be resolved.

In addition, expert discovery is still ongoing. Plaintiff has served its expert
reports, and Defendants are in the process of preparing theirs. Expert depositions are scheduled
to take place at the end of April, in advance of the April 30, 2021 deadline for expert discovery.
Extending the pre-motion letter deadline will give the parties greater clarity about each other’s
respective experts, allowing the parties to better tailor their summary judgment arguments to the
record.

 
Case LAB OaeASPKE BocumentS2 Fired 63/4721 Rage 2 ot 2

EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
Page 2

The parties therefore respectfully request that the Court extend the deadline to file
pre-motion letters in anticipation of moving for summary judgment from March 19, 2021 to
April 9, 2021.

Respectfully submitted,
‘s

Richard D. Emery

Samuel Shapiro

Emma L. Freeman

C. All counsel of record, via ECF

 
